290 S.W.3d 161 (2009)
STATE of Missouri, Respondent,
v.
Earl D. SHOBE, Jr., Appellant.
No. ED 91790.
Missouri Court of Appeals, Eastern District, Division Five.
August 11, 2009.
Kent Denzel, Columbia, MO, for appellant.
Chris Koster, John Grantham, Jefferson City, MO, for respondent.
Before KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Earl D. Shobe, Jr. ("defendant") appeals the judgment of the trial court on his conviction of burglary in the second degree. Defendant claims the trial court erred in failing to grant a mistrial after the state elicited evidence of other crimes.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).